DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 07/13/2022, concerning Application No. 16/910,783. The amendments to the specification and the claims filed on 07/13/2022 are acknowledged. Presently, Claims 1, 3-13, and 15-21 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/16/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

REASONS FOR ALLOWANCE
Claims 1, 3-13, and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claims 1, 9-11, 13, 20, and 21, the prior art, such as the previously cited combinations of Booij et al. (US Patent 8,792,305), Loui et al. (US Patent 9,479,232), and Dean (US Patent 6,441,783), discloses the ultrasound apparatus comprising: first down-conversion circuitry comprising first direct digital synthesis (DDS) circuitry configured to generate first waveforms having first time-varying frequency content, and wherein the first down-conversion circuitry is configured to shift a first ultrasound signal in a frequency domain using the first waveforms having the first time-varying frequency content to produce a first frequency-shifted ultrasound signal; second down-conversion circuitry comprising second direct digital synthesis (DDS) circuitry configured to generate second waveforms having second time-varying frequency content, and wherein the second down-conversion circuitry is configured to shift a second ultrasound signal in the frequency domain using the second waveforms having the second time-varying frequency content to produce a second frequency-shifted ultrasound signal; and control circuitry configured to control the first DDS circuitry and the second DDS circuitry independently such that the first waveforms and the second waveforms are different. 
The prior art, such as the previously cited combinations of Booij et al., Loui et al., and Dean, also discloses an ultrasound apparatus, comprising: down-conversion circuitry comprising direct digital synthesis (DDS) circuitry configured to generate waveforms having time-varying frequency content, and wherein the down-conversion circuitry is configured to shift an ultrasound signal in a frequency domain using the waveforms having the time-varying frequency content to produce a frequency-shifted ultrasound signal; and receive beamforming circuitry configured to perform receive beamforming on the frequency-shifted ultrasound signal; wherein the down-conversion circuitry is upstream of the receive beamforming circuitry.
The prior art does not teach or suggest [1] the ultrasound apparatus comprising one or more first ultrasound transducers configured to generate the first ultrasound signal based on receiving first ultrasound waves, one or more second ultrasound transducers configured to generate the second ultrasound signal based on receiving second ultrasound waves, and wherein the one or more first ultrasound transducers and the one or more second ultrasound transducers are in a two-dimensional array of ultrasound transducers; [2] wherein the first DDS circuitry is configured to generate the first waveforms having the first time-varying frequency content by generating waveforms having center frequencies that vary linearly in time; [3] wherein the first DDS circuitry is configured to generate the first waveforms having the first time-varying frequency content by generating waveforms having center frequencies that decrease in time; [4] wherein the first DDS circuitry is configured to generate the first waveforms having the first time-varying frequency content by generating waveforms having center frequencies that increase in time; [5] one or more ultrasound transducers configured to generate the ultrasound signal based on received ultrasound waves; and wherein the one or more ultrasound transducers are in a two-dimensional array of ultrasound transducers; and [6] wherein the receive beamforming circuitry is further configured to compensate for the shift of the ultrasound signal in the frequency domain, in combination with the other claimed elements.
The dependent Claims 3-8, 12, and 15-19 are allowable due to their dependency on the independent Claims 1 and 13, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793